Citation Nr: 0937866	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease, status post myocardial infarction, claimed as 
heart problems.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as 
numbness of the toes.  

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a skin disorder, 
claimed a body rash.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from October 
1954 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for the 
disabilities indicated above.  On his original claim for 
service connection, VA Form 21-526, dated August 2004, the 
Veteran indicated the specific disabilities claimed some 
vague information related to prior medical treatment for some 
of the claimed disabilities.  Specifically he indicted that 
he had been treated for diabetes mellitus since 1980 at the 
VA medical centers (VAMCs) in New Orleans, Louisiana, and 
Tuskegee, Alabama.  

In September 2004, the Veteran submitted a release form, VA 
Form 21-4142, which authorized VA to obtain medical records 
related to his claims for service connection.  On this form 
he indicated treatment at the VAMC in New Orleans in the 
1970s and from 1990 to 2002.  He indicated treatment at VAMC 
Tuskegee from 2002 to the present.

Review of the claims file reveals that only the Veteran's 
recent VA medical records, dating from approximately 2003 
have been obtained.  There is no indication in the claims 
file as to whether the older records exist, or if any attempt 
to obtain them was made.  Remand is required for this 
development.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

An original copy of the Veteran's October 1958 separation 
examination report is of record in the claims file.  It was 
apparently obtained by VA at some point prior to March 1961.  
This is the only service treatment record which has been 
obtained.  Recent attempts to obtain complete copies of the 
Veteran's service treatment records from the National 
Personnel Records Center (NPRC) reveal that the Veteran's 
records have been destroyed by fire.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  VA has 
a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the Veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In the comments section of the VA Form 21-4142 dated 
September 2004, the Veteran indicated in the comments section 
that "can't recall if I had an exit physical - no copy in my 
records jacket that I received."  The Board finds this 
interesting as the original copy of his separation 
examination report was place of record with VA in 1961.  In 
September 2005, the Veteran submitted copies of some 
documents to VA.  One of the documents submitted was a June 
1958 service department medical prescription form showing 
that he had been prescribed antibiotics, penicillin, at that 
time.  The Board finds it unusual that the Veteran would keep 
only a single, out of context, prescription form all of these 
years.  The above evidence implies that the Veteran obtained 
a copy of service department records, service treatment 
records and/or service personnel records, which he now has 
his possession but that he has not submitted complete copies 
of to VA.  The Veteran should be requested to submit copies 
of all service department records which he has in his 
possession.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
provide complete copies of all service 
department records which he has in his 
possession.  The Board is particularly 
interested in obtaining all records and 
reports which the Veteran has in the 
"service jacket" which he indicates he 
has in his possession.  

2.  Obtain complete copies of the 
Veteran's VA treatment records for 
treatment at VAMC in New Orleans for the 
period of time from 1970 to 2002.  Obtain 
the copies of the Veteran's current VA 
treatment records from VAMC Tuskegee for 
the period of time from 2005 to the 
present.  Document attempts to obtain 
these records and any negative responses 
should the alleged records be 
unavailable.  

3.  Subsequent to the above, review any 
evidence received.  After review of the 
new evidence, order any additional 
development, such as Compensation and 
Pension examinations, which may be 
warranted based upon the evidence 
received.  

4.  Readjudicate the Veteran's claims.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

